Citation Nr: 1025781	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date earlier than April 1, 1984 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD), to include on the basis of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.
This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to an earlier 
effective date for the grant of service connection for PTSD, to 
include on the basis of CUE.

The issue of entitlement to service connection for 
traumatic brain injury has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

There has been no specific allegation of CUE in a prior decision 
pertaining to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 1984, 
for the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5109A, 5101(a), 5110(a), 7105(c) (West 2002); 38 
C.F.R. §§ 3.105(a), 3.151(a), 3.400, 20.200, 20.201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of CUE in 
decisions of a VA regional office.  Simmons v. Principi, 17 Vet. 
App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  

The claim for an earlier effective date for the grant of service 
connection for PTSD arises from the Veteran's disagreement with 
the initial effective date assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or address prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

There is no reported evidence that remains outstanding, nor is 
there any indication of the need for additional examinations or 
opinions.  Further assistance is unlikely to assist the Veteran 
in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 
3.105(a). 

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim CUE 
on the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, neither can broad-brush 
allegations of "failure to follow the regulations" or "failure 
to give due process," or any other general, nonspecific claim of 
"error."  Rather, the claim must be raised with some degree of 
specificity.  In addition, failure to address a specific 
regulatory provision involves harmless error unless the outcome 
would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (holding that a valid claim of CUE requires 
specific allegations of CUE). 

The Court has established a three-pronged test, each of which 
must be met before CUE is established: (1) the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e. more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied, (2) the error must 
be "undebatable" and of the sort "which had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 
(1992)).  

In order to be CUE, the error must be of a type that is outcome 
determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Veteran's original claims file has been lost, and the current 
decision is based on evidence contained in a reconstructed claims 
file.  Although some of the referenced evidence and procedural 
documents are no longer in the case file, the Board presumes that 
the relevant evidence was of record when prior adjudications of 
the Veteran's claims occurred and that the required procedures 
were duly followed.  See Marciniak v. Brown, 10 Vet. App. 198, 
200 (1997).

A July 1996 rating decision shows that service connection had 
been in effect for PTSD since April 1, 1984.  

There is no allegation or evidence that the Veteran submitted a 
notice of disagreement (NOD) within one year, of the pertinent 
decision that assigned the effective date, and he did not dispute 
the effective date reported in the 1996 rating decision.  The 
decision assigning the effective date is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.200, 20.201.  As there can be no free 
standing claims for an earlier effective date, the only way that 
an earlier effective date may be assigned for the grant of 
service connection for PTSD is if CUE can be shown in a prior 
decision.  Rudd v. Nicholson, 20 Vet. App. 301 (2006); 38 C.F.R. 
§ 3.105(a).

In any event, there is no evidence in the record of PTSD prior to 
1984, hence it could not be said that entitlement to service 
connection was demonstrated prior to the current effective date.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran contends that he is entitled to an earlier effective 
date for the grant of service connection for PTSD on the basis of 
CUE.  In an October 2006 written statement (VA form 21-4138) and 
in his April 2007 substantive appeal (VA Form 9), he alleged that 
he filed a claim for service connection for a "nervous 
condition" in 1972/1973 which was denied.  He refiled his claim 
and was granted service connection for that disability in 1979, 
at which time a 50 percent disability rating was assigned.  Also, 
in a February 2004 written statement, the Veteran's 
representative stated that the Board issued a decision in 1979 or 
1980, however he did not identify the nature of the appeal. 

The Veteran argues that there was CUE in the decision which 
denied his 1972/1973 service connection claim.  There is no 
evidence that the Veteran was denied entitlement to service 
connection for a psychiatric disability in 1972/1973 or that a 50 
percent rating was assigned in 1979.  To the contrary, all 
available rating decisions in his claims file indicate that a 50 
percent rating was assigned for PTSD effective April 1, 1984.  
Furthermore, the Board has been unable to locate any Board 
decision in 1979 or 1980 and the earliest decision found was a 
May 1995 decision which remanded a claim for an increased rating 
for PTSD. 

In addition, PTSD was not recognized as a psychiatric diagnosis 
until the Diagnostic and Statistical Manual of Mental Disorders 
III published in 1980.  Wilbur Scott, PTSD in DSM-III: A Case in 
the Politics of Diagnosis and Disease, 37 Soc. Probs. 294 (1990).  
Available decisions do not indicate that the Veteran was 
previously denied service connection for a condition other than 
PTSD (although service connection has subsequently been denied 
for additional psychiatric disabilities).

Nevertheless, even if the Veteran was previously denied 
entitlement to service connection for a psychiatric disability, 
neither he, nor his representative have advanced any specific 
argument as to why there is CUE in any such decision or in the 
decision which granted service connection for PTSD.  Thus, as the 
Veteran has only raised a general, nonspecific claim of CUE 
without any further argument or explanation, an earlier effective 
date cannot be assigned based on CUE.  See Fugo, 6 Vet. App. at 
43-44.  

As there has been no showing of CUE in a prior decision, the 
Board finds that there is simply no basis upon which to justify 
granting an effective date earlier than April 1, 1984.  
Therefore, the claim for an earlier effective date for the grant 
of service connection for PTSD must be denied.
 

ORDER

Entitlement to an effective date earlier than April 1, 1984 for 
the grant of service connection for PTSD is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


